Per Curiam:
We cannot sustain the exception to the reserved points in this ease, since they were reserved on the whole evidence. A finding of facts by the jury would have been to no purpose, as they could not find contrary to the evidence; and a finding in accordance with it would have been a mere restatement of the testimony.
As to the remaining exception we have only to say that the learned and able opinion of the president judge so clearly and fully justifies his judgment as to leave us nothing to do but to concur in it.
The judgment is affirmed.